DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of reply filed on 02/03/2022 in which claim 3 is currently amended. By this amendment, claims 1-5 are still pending in the application.
Claim Objections
Claim 5 is objected to because of the following informalities:  In claim 5, the underlined limitations, “The battery charger, as recited in claim 1, wherein the metal wires are soldered to the first plurality of through holes and to the second plurality of through holes and the contacts are soldered to the third plurality of through holes” are indefinite since a third plurality of through holes has not been recited in parent claim 1 and thus render the claim indefinite and lack antecedent basis. It is suggested that applicant’s representative should change the dependency of claim 5 from claim 1 to claim 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation " wherein the metal wires are soldered to the first plurality of through holes and to the second plurality of through holes and the contacts are soldered to the third plurality of through holes " in lines 1-3.  There is insufficient antecedent basis for this underlined limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,686,319. Although the claims at issue are not identical, they are not patentably distinct from each other because claims in the instant application are broader in scope than claims in the ‘319 patent and thus are fully anticipated as shown in the table below. Rearranging the claimed limitations and wording would not make the present application patentably distinct from the ‘319 patent.
Application #16/885,961
USPAT 10,686,319
Claim 1: A battery charger, comprising: a first printed circuit board including a first plurality of through holes; a second printed circuit board separated from the first printed circuit board and including a second plurality of through holes; a plurality of metal wires coupling the first plurality of through holes of 
Claim 2: The battery charger, as recited in claim 1, further comprising a third plurality of through holes in the second printed circuit board, wherein the plurality of contacts is coupled to the third plurality of through holes.
a first plurality of through holes in the first printed circuit board, a second plurality of through holes and third plurality of through holes in the second printed circuit board, wherein the plurality of metal wires couple the first plurality of through holes and the second plurality of through holes and wherein the plurality of contacts are coupled to the third plurality of through holes.
2, further comprising a plurality of metal traces of the second printed circuit board coupling the second plurality of through holes and the third plurality of through holes.
Claim 2: The battery charger, as recited in claim 1, further comprising a plurality of metal traces of the second printed circuit board coupling the second plurality of through holes and the third plurality of through holes.

Claim 4: The battery charger, as recited in claim 2, wherein the metal wires are soldered to the first printed circuit board and to the second printed circuit board and the contacts 



Claim 4: The battery charger, as recited in claim 1, wherein the metal wires are soldered to the first plurality of through holes and to the second plurality of through holes and the contacts are soldered to the third plurality of through holes.


Response to Arguments
Applicant’s arguments, see remarks, filed 02/03/2022, with respect to claims 1,4 have been fully considered but they are not persuasive. Applicant’s representative argues that:
With regard to claim 1, the Office asserts that the Lanni reference discloses a first printed circuit board 1130A and a second printed circuit board 1130B. The Office also asserts that the second printed circuit board 1130B is separated from the first printed circuit board 1130A and cites to Figs. 47 - 50. While elements 1130A and 1130B are described as printed circuit boards in paragraph 118 of the Lanni reference, the PCB 1130A and 1130B are not illustrated in Figs. 47 - 50 or described in the context of Figs. 47 - 50. As such, the Lanni reference does not describe or illustrate that the PCBs 1130A and 1130B are separated from each other, as recited in claim 1.
Examiner respectfully disagrees and submits that there is nowhere in the Non-Final office action where element 1130A is identified as the first PCB as alleged by applicant’s (1130B)(see Fig. 20); a second printed circuit board (1130A,D)(Figs. 19-20,[0118])separated from the first printed circuit board(see Figs. 47-50); a plurality of metal wires(2006,2008)([0138]) coupling the first printed circuit board and the second printed circuit board; a terminal block ([0152])comprising a housing(4001) and a plurality of contacts(4006) attached to the second printed circuit board([0146],[0152]).
Applicant’s representative further argues that:
Furthermore, the Office asserts that the Lanni reference discloses "a plurality of metal wires (2006, 2008) ([01381) coupling the first printed circuit board and the second printed circuit board." See 8/3/21 OA at page 7. Applicant respectfully disagrees with this position. 
A careful and thorough review of paragraph 138 of the Lanni reference reveals that there is no disclosure or suggestion that the wires 2006 and/or 2008 connect PCBs 1130A and 1130B. On the contrary, the Lanni reference illustrates that the wires 2006, 2008 are within an interface 2004 (see Fig. 41(b)) and serve to connect an input to the interface 2004 - which connects to cable 2002 which is connected to power supply 2000 to the output of the interface - which connects to a primary device. Specifically, the Lanni reference states, at paragraph 138, "As shown in Fig. 41(b), the interface 2004 receives the cable 2002, which has first voltage wire 2006 providing a first voltage V1 and a second voltage wire 2008 providing ground G. The is generally connected to the primary device. Additional devices are connected to wires 2006 and 2008 through taps 2010 and 2012."
For the same reasons as stated above, Examiner respectfully disagrees and submits that element 1130A was never identified as the first PCB, and therefore the above arguments are moot. Additionally Examiner respectfully disagrees and submits that Lanni does teach in [0118] and shows in Figs. 19-20 the first and second printed circuit boards and in [0138] additional devices that are connected to wires 2006 and 2008 through taps 2010 and 2012. 
Arguments to claims 2-5 are moot since the 102 rejection of claims 2-5 has been withdrawn.
Therefore rejections have been maintained where arguments were found not persuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)|(a)(2) as being anticipated by Lanni US 2006/0227580.
Regarding claim 1, as best understood, Lanni discloses and shows in Figs. 47-50, a battery charger(4000), comprising: a first printed circuit board(1130B)(see Fig. 20); a second printed circuit board (1130A,D)(Figs. 19-20,[0118])separated from the first printed circuit board(see Figs. 47-50); a plurality of metal wires(2006,2008)([0138]) coupling the first printed ([0152])comprising a housing(4001) and a plurality of contacts(4006) attached to the second printed circuit board([0146],[0152]).
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and subjected to a timely filed and approved terminal disclaimer.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, a battery charger comprising among other patentable features, 
As in claim 2: “…further comprising a third plurality of through holes in the second printed circuit board, wherein the plurality of contacts is coupled to the third plurality of through holes.”.
Claims 3-4 depend directly from claim 2 and therefore are allowable for the same reasons and subjected to the same conditions.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and subjected to a timely filed and approved terminal disclaimer.
As in claim 5: “…wherein the metal wires are soldered to the first plurality of through holes and to the second plurality of through holes and the contacts are soldered to the third plurality of through holes”.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 7, 2022